DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
5. (Proposed Amendments) The computer-implemented method in accordance with claim 3, wherein each sub-process of the sub-processes interfaces with at least one module, wherein each module comprises [[is]] a database system having data for a subset of the variables, and is automatically queried to retrieve data for the at least one variable included in each sub-process of the sub-processes.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
6. (Proposed Amendments) The computer-implemented method in accordance with claim 5, wherein the at least one module includes: a documentation module, a treatment planning system, a patient-specific QA database, an electronic medical records database, and an MU check database.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
7. (Proposed Amendments) The computer-implemented method in accordance with claim 1, wherein the variables represent at least three members selected from the group consisting of: a prescribed dosage, a number of fractions, a dose to gross tumor volume, a dose rate, a treatment modality, a planning target volume, a beam energy, a dose calculation algorithm, a plan status, and combinations thereof.
Appropriate correction is required.
Claims 8-10 are objected to because of the following informalities:  
8. (Proposed Amendments) The computer-implemented method in accordance with claim 1, wherein the computer processes further comprise:
building the model by decomposing a pre-treatment physics chart review (TPCR) process specification into the sub-processes, the variables, and modules.
Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  
9. (Proposed Amendments) The computer-implemented method in accordance with claim 8, the computer processes further comprise:
preparing the model for performing evaluations on the protocol, including: 
formalizing the model by converting the model into a series of equations; and 
performing a verification on the model by solving the series of equations using a computer-aided verification.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
10. (Proposed Amendments) The computer-implemented method in accordance with claim 9, the computer processes further comprise: 
a radiation therapy to the model using the computer-aided verification to determine a validity of the model.
Appropriate correction is required.
Claim  11 is objected to because of the following informalities:
11. (Proposed Amendments) The computer-implemented method in accordance with claim 1, wherein the computer processes further comprise:
automatically receiving the extracted parameters of the protocol by querying one or more modules based on an identity of the patient.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: 
17. (Proposed Amendments) The computer-implemented method in accordance with claim 12, wherein checking the subset of the extracted parameters further includes: 
for each extracted parameter of the subset of the extracted parameters, determining a severity of a conflict based on a pre-defined score assigned to a variable corresponding to each extracted parameter of the subset of the extracted parameters; and 
causing a graphical display of the subset of the extracted parameters and  corresponding severities for an analysis.
Appropriate correction is required.
It was noted that some amendments submitted on 22 February 2021 were not clearly identifiable.  It is requested that applicant increases a spatial resolution and a darkness and/or a contrast of the amendments.

Allowable Subject Matter
Claims 1-4, 12-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-20, the prior art failed to disclose or fairly suggested a computer-implemented method of evaluating a protocol for a radiation therapy for a target volume of a patient, the method using a computer system executing software instructions establishing computer processes comprising: 
receiving and storing data defining the protocol and characterizing the target volume; 
parsing the data to extract parameters characterizing the protocol; 
applying the extracted parameters and the target volume to a model, 
wherein the model represents relationships among sub-processes and variables pertinent to an execution of the protocol in a patient; 
obtaining from the model an evaluation of the protocol and providing the evaluation as an output.

Response to Amendment
Applicant’s amendments filed 22 February 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 1-20 have been fully considered.  The objection of claims 1-20 has been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 3-6 have been fully considered.  The objections of claims 3-6 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 12-19 have been fully considered.  The objections of claims 12-19 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 13-15 have been fully considered.  The objections of claims 13-15 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 14 and 15 have been fully considered.  The objections of claims 14 and 15 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 18 and 19 have been fully considered.  The objections of claims 18 and 19 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 22 February 2021 with respect to claims 13-15, 17, 19, and 20 have been fully considered.  The rejection of claims 13-15, 17, 19, and 20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion


























The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cordero Marcos et al. (U. S. Patent No. 10,981,019 B2) disclosed systems and methods for triggering adaptive planning using a knowledge-based model.
Shangguan et al. (U. S. Patent No. 10,933,257 B2) disclosed a system and a method for an adaptive radiation therapy.
Da Silva Rodrigues et al. (U. S. Patent No. 10,799,715 B2) disclosed planning of an adaptive radiation therapy.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884